Title: Thomas Jefferson to James Madison, 16 February 1814
From: Jefferson, Thomas
To: Madison, James


          Dear Sir Monticello Feb. 16. 14.
          A letter from Colo Earle of S. C. induces me to apprehend that the government is called on to reimburse expences to which I am  persuaded it is no wise liable either in justice or liberality. I inclose you a copy of my answer to him, as it may induce further enquiry, & particularly
			 of Genl Dearborn. the Tennisee Senators of that day can also give some information.We have not yet seen the scheme of the new loan.
			 but the continual creation of new banks cannot fail to facilitate
			 it; for already
			 there is so much of their trash afloat that the great holders of it shew vast anxiety to get rid of it. they percieve that
			 now, as in the revolutionary war, we are engaged in the old game of
			 Robin’s alive. they are ravenous after lands, and stick at no price. in the neighborhood
			 of Richmond, the seat of that sort of sensibility, they offer twice as much now as they would give a year ago. 200 Millions in actual circulation, and 200. Millions more likely to be legitimated by the
			 legislative sessions of this winter, will give us about 40. times the wholesome circulation for 8. millions of people. when the new emissions get out, our legislatures will see, what they
			 otherwise
			 cannot believe, that it is possible to have too much money. it will ensure your loan for this year; but what will you do for the next? for I think it impossible but that the whole system must
			 blow up
			 before the year is out: and thus a tax of 3. or 400 millions will be levied on our citizens who had found it a work of so much time and labour to pay off a debt of 80. millions which had redeemed
			 them from bondage. the new taxes are paid here with great cheerfulness, those on
			 stills &
			 carriages will be wonderfully productive.
			 a general return to the cultivation of tobo is taking place, because it will keep. this proves that the public mind is made up to a continuance of the war. ever affectionately your’s
          Th:
            Jefferson
        